DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barlow (US 5639402 A).
	In reference to claim 1, Barlow discloses a method for preparing an … article, comprising:
printing a first intermediate article having a 3D design using a 3D printer with a powder composition and a binder composition (“Bone implants are made from calcium phosphate powders by selectively fusing layers of calcium powders that have been coated or mixed with polymer binders” [Abstract]);
drying the first intermediate article to provide a greenware of the artificial coral article; and 
post-processing the greenware to provide the artificial coral article (“Upon drying, the parts were cured in the oven, at 200° C., raised from ambient temperatures at a rate of 50° C./hr. As a final step, green parts were fired up to 700° C. in the furnace for 2 hours to burn off the polymer” [C20L16-20]), wherein
the powder composition comprises a base composition comprising calcium salts (“calcium phosphate powders” [Abstract]).
Barlow discloses that the method is used for “the fabrication of complex and delicate bone shape parts” [C15L33]. This meets the claim because an “artificial coral“ does not provide a definite shape that distinguishes over a complex and delicate bone shape parts. The rejection is made under 35 USC 103 because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
	In reference to claim 2, Barlow discloses the method as in claim 1.
	Barlow further discloses that the powder composition further an adhesive composition (polymer binders” [Abstract]).
	Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cima (US 6530958 B1).
	In reference to claim 1, Cima discloses a method for preparing an … article, comprising:
printing a first intermediate article having a 3D design using a 3D printer with a powder composition and a binder composition (“a) spreading a first dispersion of a resorbable powder selected from the group consisting of calcium phosphate, hydroxyapatite, and calcium carbonate onto a bed,
b) printing a layer comprising a second dispersion of biocompatible polymer or composite powder in a solvent which binds the first powder to the second biocompatible polymer or composite powder at locations where it is desired to have walls, and
c) repeating steps a and b until the desired matrix is made.” [Claim 2]);
drying the first intermediate article to provide a greenware of the artificial coral article; and 
post-processing the greenware to provide the artificial coral article (“it may be desirable that the form and its contents be heated or cured at a Suitably Selected temperature to further promote binding of the powder particles. In either case, whether or not further curing is required, the loose, unbonded powder particles are removed using a Suitable technique, Such as ultrasonic cleaning, to leave a finished device” [C4L11-17]), wherein
the powder composition comprises a base composition comprising calcium salts (“calcium carbonate” [Claim 1]).
Barlow discloses that the method is used for the fabrication of tissues[C12L38-67] having “complex architectural features and macroscopic shapes by varying the printing instructions.” [C15L8-9]. This meets the claim because an “artificial coral“ does not provide a definite shape that distinguishes over a complex tissue shape parts. The rejection is made under 35 USC 103 because the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
	In reference to claim 2-8, 10, Cima discloses the method as in claim 1.
	Cima further discloses wherein the powder composition further comprises an adhesive composition (“biocompatible polymer” [Claim 2])
	the powder composition further comprises one or more wicking agents, one or more hygroscopic agents, one or more absorbent agents, or one or more deflocculants, or a mixture thereof (“polysaccharide containing sugar units” [C7L12]);
the binder composition comprises one or more solvents selected from the group consisting of water, alcohols, and mixtures thereof (“water, a relatively non-volatile Solvent, can alter the kinetics of Solvent removal from regions printed with binder” [C12L9-11]);
the base composition further comprises one or more agents selected from the group consisting of geopolymers, ceramic compositions, plaster, and mixtures thereof (“hydroxyapatite” [Claim 2]);
the adhesive composition comprises one or more agents selected from the group consisting of sugar, cellulose, cellulose derivatives, 33 wt%% or less of carboxy methyl cellulose, modified starch, gum Arabic, and mixtures thereof (“polysaccharide containing sugar units” [C7L12]);
	the powder composition further comprises one or more wicking agents, one or more hygroscopic agents, one or more absorbent agents, or one or more deflocculants, or a mixture thereof (“polysaccharide containing sugar units” [C7L12]);
the powder composition has particle sizes of between 200-60 mesh size, about 37-250 microns; or about 60 microns or about 230 mesh size (“40 microns in diameter” [Claim 3]);
	In reference to claim 9, Cima discloses the method as in claim 1.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160137839 A1  teaches “3D formed object may include shapes or surfaces that correspond (or substantially correspond) to a catenoid, helicoid, gyroid”


https://www.youtube.com/watch?v=QmBBCr4V46c (NPL 2018) shows a gyroid infill (compare to instant figures):

    PNG
    media_image1.png
    1103
    1356
    media_image1.png
    Greyscale

US 20190240734 A1 teaches 3D printing parts with a structure improved for debinding (see abstract and Fig 8, portion shown below; compare to instant figures).

    PNG
    media_image2.png
    377
    342
    media_image2.png
    Greyscale

https://www.youtube.com/watch?v=K_O5EGvqEQA (NPL 2018) shows 3d printing coral shapes for the same intended use as in the instant application:


    PNG
    media_image3.png
    3019
    4000
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    3019
    4000
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    3013
    4000
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    3035
    4000
    media_image6.png
    Greyscale



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744